NO. 12-13-00004-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ANDREW W. HOLLAND AND                                      §    APPEAL FROM THE
WIFE, SYLVIA A. HOLLAND,
APPELLANTS

V.                                                         §    COUNTY COURT AT LAW #1

PAULA SHEFFIELD,
APPELLEE                                                  §     ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed a joint motion to dismiss this appeal with prejudice. In their
motion, the parties state that all matters in controversy have been settled to the satisfaction of all
parties and the parties do not wish to pursue the appeal. Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed with prejudice.
Opinion delivered March 13, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                           MARCH 13, 2013


                                         NO. 12-13-00004-CV


              ANDREW W. HOLLAND AND WIFE, SYLVIA A. HOLLAND,
                                Appellants
                                   V.
                            PAULA SHEFFIELD,
                                 Appellee



                              Appeal from the County Court at Law #1
                           of Angelina County, Texas. (Tr.Ct.No. 15982)

              THIS CAUSE came on to be heard on the joint motion of the Appellants to
dismiss the appeal herein with prejudice, and the same being considered, it is hereby
ORDERED, ADJUDGED and DECREED by this Court that the motion be granted and the
appeal be dismissed with prejudice, and that this decision be certified to the court below for
observance.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.